Citation Nr: 1539042	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963 which service included service at Camp Lejeune.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

In October 2013, the Veteran and his wife testified at a hearing at the RO before a Decision Review Officer (DRO).  In September 2014, they testified at a hearing at the RO before the undersigned Veterans' Law Judge.  Transcripts of both hearings have been associated with the claims file.

In November 2014, the Board remanded the appeal for additional development.


FINDING OF FACT

The preponderance of the evidence shows that Parkinson's disease is not related to service and an organic disease of the nervous system did not manifest itself to a compensable degree within one year of service.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In this regard, the Board finds that the letter to the Veteran in February 2013, prior to the June 2013 rating decision, provided him with notice that fulfills the statutes requirements.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records, his service personnel records, and his post-service records from Dr. Virender Bhan and Dr. John McNab.  See 38 U.S.C.A. § 5103A(b).  The record also shows that the AOJ development substantially complied with Veterans Benefits Administration (VBA) Fast Letter No. 11-03 (Jan. 11, 2011) and its subsequent revisions as well as VA's Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 32 regarding claims based on exposure to toxins in the water at Camp Lejeune.  

VA also obtained medical opinions in May 2013, November 2013, and March 2015.  The Board finds these opinions when taken together are adequate to adjudicate the claims, and as to the post-remand opinion, substantially complies with the Board's remand instructions, because the opinions include a detailed medical history and/or an examination as well as opinions as to the origins of his disability with citation to relevant authority.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the appellant's claim's files show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends his current Parkinson's disease is due to his exposure to toxins in the water at Camp Lejeune while he was stationed there for approximately 18 months between October 1961 and October 1963.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Certain specifically enumerated disorders, including other organic diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As to disease or injury caused by exposure to contaminated water at Camp Lejeune, VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957 to 1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  In 2008, the National Academy of Sciences National Research Council (NRC) and The Agency for Toxic Substances and Disease Registry initiated studies.  NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists which category included Parkinson's disease.  Also see "3 Characterization of Neurobehavioral Effects." Review of VA Clinical Guidance for the Health Conditions Identified by the Camp Lejeune Legislation. Washington, DC: The National Academies Press, 2015.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myleodisplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy with regard to these claims for service connection, as opposed to treatment (see 38 C.F.R. § 17.400 (2015)), but only special guidelines for developing the claims.  See VBA Fast Letter No. 11-03; VA's Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 32.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's service records show that he served at Camp Lejeune for approximately 18 months between 1962 and 1963 and therefore it is taken that he was exposed to contaminated drinking water during this time.  The Veteran also is competent to report on what he can see and feel, such as visible signs of Parkinson's disease while on active duty and since that time because these symptoms come to him through his own senses.  See Davidson, supra.  Likewise, the Veteran's wife is competent to report on what she can see, such as the Veteran showing visible signs of Parkinson's disease.  The Board also notes that the Veteran filed with VA medical studies regarding the longer term adverse health effects from the contaminated drinking water at Camp Lejeune.   

As to an analysis of the claim, it is observed the Veteran's service treatment records, including the September 1963 separation examination, are negative for complaints or treatment for symptoms of Parkinson's disease or a diagnosis of Parkinson's disease.  The Veteran's separation examination report revealed no abnormalities apart from scars and a tattoo.  

Post-service, the medical record does not show the Veteran being diagnosed with Parkinson's disease until the early 2000's; decades after his 1963 separate from active duty.  Notably, a January 2002 letter from Dr. Bhan Dhar mentions only a 6 month history of prior symptoms.  The Board finds that the lack of documentation of this disability in the medical records for this period of time, and the symptom history mentioned by Dr. Dhar counters any current claim the symptoms have been present since service.  This is because a reasonable person would be expected to have complained of these symptoms to his healthcare providers and it would therefore be documented.  This absence of records, and the history mentioned by Dr. Dhar, is taken to be there was a long standing absence of relevant symptoms.  The reasonable conclusion from this is that the disability did not begin during service, or within the first post service year.  

As to a relationship with contaminated drinking water at Camp Lejeune, Dr. Bhan and Dr. McNab in October 2013 both indicated in writings to VA that the contaminated drinking water at Camp Lejeune "may have" contributed to his Parkinson's disease.  

On the other hand, VA examiners, including most recently in March 2015 VA, concluded it to be unlikely the Veteran's disability was caused by the exposure at Camp Lejeune.  
The Board finds the private opinions less probative than VA opinions because the private opinions simply stated it was possible that there was a contributory relationship between the Veteran's disability and his exposure at Camp Lejeune.  No supporting rationale was provided.  The VA examiners, notably the March 2015 examiner, considered the relevant medical literature, including those cited by the Veteran, along with the Veteran's history in reaching the adverse conclusion.  Thus, the Board finds the greater weight of the evidence is against the claim that Parkinson's disease was caused or aggravated by the Veteran's military service including his exposure to contaminated drinking water at Camp Lejeune for approximately 18 months between 1962 and 1963.  Accordingly, service connection is denied.  


ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


